            Case 4:01-cv-01351-JST Document 3384-1 Filed 07/10/20 Page 1 of 1



 1
                             UNITED STATES DISTRICT COURT
 2
                          NORTHERN DISTRICT OF CALIFORNIA
 3
                                        OAKLAND DIVISION
 4
 5   ANTHONY WALDRIP,                             )   Case No. 4:20-cv-04253-KAW
                                                  )
 6                        Petitioner,             )
                    v.                            )
 7                                                )   [PROPOSED] ORDER
     RON BROOMFIELD, Acting Warden of             )   TRANSFERRING CASE TO UNITED
 8   California State Prison at San Quentin,      )   STATES DISTRICT COURT JUDGE
                                                  )   JON S. TIGAR
 9          and                                   )
                                                  )
10   RALPH DIAZ,                                  )
     Secretary, Department of                     )
11   Corrections and Rehabilitation,              )
                                                  )
12                        Respondents.            )
                                                  )
13                                                )
14
15          GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that because
16   this case is related to issues presented in Plata v. Newsom, Case No. 4:01-cv-01351-JST, the
17   case is hereby transferred to United States District Court Judge Jon S. Tigar for further
18   proceedings.
19          IT IS SO ORDERED.
20
21   Dated: July 10, 2020                      ____________________________________
                                               HONORABLE JON S. TIGAR
22                                             United States District Court Judge
23
     Presented By:
24
     By:     /S/ Brian M. Pomerantz
25          BRIAN M. POMERANTZ
26          Attorney for Petitioner
            ANTHONY WALDRIP
27
28
